DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, 17-21, 23-25 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehler (20130101714).
Buehler teaches an automatic cooking apparatus (par. 0139), comprising:
Two or more holding devices (par. 0282, par. 0287, par. 0320) each of the holding devices configured to receive and store one or more items of unit material (par. 0282, par. 0287, par. 0320) wherein the unit material has corresponding material information (par. 0320, 0287, 0282), the material information comprises the type and quantity of the unit material (par. 0398),
at least one cooking device (par. 0341, 0316) configured to receive (par. 0210, 0316) and process the unit material (par. 0210, 0341) from the two or more holding devices (par. 0303, par. 0316, 0139)
a material transfer device configured to transfer the unit material between the at least one holding device and the at least one cooking device (par. 0139, 0210, 0316) and
a control device (par. 0287) configured to acquire the material information of the unit material stored in the two or more holding devices to control the material transfer device to transfer the unit material between the two or more holding devices and the at least one cooking device (par. 0210, 0139, 0287), and control the at least one cooking device to process the received unit material (par. 0303, 0314, 0139, 0210).

detecting material information of one or more items of unit material in each two or more, each of the holding devices (par. 0303, 0314, 0139, 0210) configured to receive and store one or more items of unit material (par. 0282, par. 0287, par. 0320) wherein the unit material has corresponding material information (par. 0320, 0287, 0282), the material information comprises the type and quantity of the unit material (par. 0398),
controlling a material transfer device to transfer the unit material between the two or more holding devices and at least one cooking device (par. 0139) based on the detected material information of the unit material (par. 0303, 0314, 0139, 0210) and 
controlling the at least one cooking device to process the received unit material (par. 0210, 0303, 0314, 0139, 0341).
The control device is further configured to acquire a cooking program (par. 0371, 0373, 0396) and execute the acquired cooking program to control the material transfer device to transfer the unit material between the holding devices and the at least one cooking device (par. 0139), and control the at least one cooking device to process the received unit material to obtain a dish (par. 0314).
The cooking program specifies at least one of the following parameters: type of desired unit material (par. 0377), quantity or weight of desired unit material (par. 0306), desired cooking process (par. 0303, 0314), and cooking conditions (par. 0303, 0314).
The control device acquires the cooking program based on the acquired material information of the unit material stored in the holding devices (par. 0392, 0398-0399).
The device further comprising:
a storage device (par. 0287) configured to store at least one unit of unit material;
wherein the control device is further configured to control the material transfer device to transfer the unit material between the storage device and the holding devices (par. 0320).
The holding devices is closer to the at least one cooking device than the storage device (par. 0307; fig. 1). 
The storage device comprises a stock status detector configured to detect at least one stock status parameter of at least one area of the storage device (par. 0398).
The storage device further comprises a stock status controller configured to control the at least one stock status parameter of the at least one area of the storage device 
The control device is further configured to obtain statistics of the material information (par. 0384; ratings) of the at least one unit material stored in the storage device, and acquire the cooking program according to the statistics of the material information (par. 0384 new set of programs).
The storage device comprises:
at least one storage unit configured to store at least one unit of unit material (par. 0287);
wherein the control device is configured to acquire the material information of the unit material stored in the at least one storage units to control the material transfer device to transfer the unit material between the storage units and holding device (par. 0287; ID).
Wherein the at least one storage units has a material detector (par. 0282) for detecting the at least one unit of unit material stored therein and generating corresponding material information (par. 0282 liquid level).
The at least one holding device has a stock status detector (par. 0282; 0398) configured to detect at least one stock status parameter in the holding device (par. 0282, 0398).
Wherein the holding device further comprises a stock status controller configured to control the at least one stock status parameter in the holding device within a predetermined range (par. 0282, 0398).
The stock status parameter comprises at least one of the following parameters: appearance of material (par. 0282, 0398 visual).
The material information includes at least one of the following information: unit material type, quantity, weight, date of preparation, pretreatment method (par. 0282, 0303, 0398).
The unit material has an identifiable mark that matches the material information corresponding to the unit material (par. 0282, 0287).
The apparatus further comprising a cooking status detector configured to detect at least one cooking condition parameter of the unit material being processed in the at least one cooking device (par. 0220, 0317).

The at least one cooking condition parameter comprises temperature (par. 0220, 0317).


Claims 1-3, 5-12, 17-21, 23-25 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (20150114236).
Roy teaches an automatic cooking apparatus (par. 0039), comprising:
Two or more holding devices (par. 0033), each of which configured to receive and store or more items of unit material (par. 0033-0034) wherein the unit material has corresponding material information (par. 0035, 0036), the material information comprises the type (par. 0036) and quantity (par. 0035 last 4 lines) of the unit material.
at least one cooking device configured to receive and process the unit material from the two or more holding device (par. 0012, par. 0034)
a material transfer device (par. 0033) configured to transfer the unit material between the two or more holding device (par. 0033) and the at least one cooking device (par. 0037) and
a control device (par. 0039) configured to acquire the material information of the unit material stored in the two or more holding device (par. 0036 bar code, 0041 inventory) to control the material transfer device to transfer the unit material between the two or more holding device and the at least one cooking device (par. 0037), and control the at least one cooking device to process the received unit material (par. 0040).
With respect to Independent method claim 41, a method for cooking with an automatic cooking apparatus comprising:
detecting material information of one or more items of unit material in each of two or more holding devices (par. 0033-0034), each of which configured to receive and store one or more items of unit material (par. 0033-0034) wherein the unit material has corresponding material information (par. 0035, 0036), the material information comprises the type (par. 0036) and quantity (par. 0035 last 4 lines) of the unit material.


controlling the at least one cooking device to process the received unit material (par. 0039, 0040).
The control device is further configured to acquire a cooking program (par. 0040; recipe file) and execute the acquired cooking program to control the material transfer device to transfer the unit material between the holding devices and the at least one cooking device (par. 0040), and control the at least one cooking device to process the received unit material to obtain a dish (par. 0040).
The cooking program specifies at least one of the following parameters: type of desired unit material (par. 0040), quantity or weight of desired unit material (par. 0035, 0036 last 3 lines), desired cooking process (par. 0040; recipe steps), and cooking conditions (par. 0039).
The control device acquires the cooking program based on the acquired material information of the unit material stored in the at least one holding device (par. 0040;ingredients missing).
The device further comprising:
a storage device (par. 0034) configured to store at least one unit of unit material;
wherein the control device is further configured to control the material transfer device to transfer the unit material between the storage device (par. 0035 container 5) and the holding devices (par. 0037; ingredient cup).
The holding devices is closer to the at least one cooking device than the storage device (par. 0037; moved over cooking area). 
The storage device comprises a stock status detector configured to detect at least one stock status parameter of at least one area of the storage device (par. 0035; ingredient level).
The storage device further comprises a stock status controller configured to control the at least one stock status parameter of the at least one area of the storage device within a predetermined range (par. 0040; ingredient missing; par. 0041 need replenish vs not), according to the detection result of the stock status detector (par. 0040, 0041).
The control device is further configured to obtain statistics of the material information (par. 0037; measured quantity, par. 0040; ingredient preference; par. 0041) 
The storage device comprises:
at least one storage unit configured to store at least one unit of unit material (par. 0034);
wherein the control device is configured to acquire the material information of the unit material stored in the at least one storage units to control the material transfer device to transfer the unit material between the at least one storage units and the holding devices (par. 0036 bar code).
Wherein the at least one storage units has a material detector (par. 0035 level sensor) for detecting the at least one unit of unit material stored therein and generating corresponding material information (par. 0035 level).
The at least one holding device has a stock status detector (par. 0035; amount, par. 0041) configured to detect at least one stock status parameter in the holding device (par. 0035, 0041).
Wherein the holding device further comprises a stock status controller configured to control the at least one stock status parameter in the holding device within a predetermined range (par. 0035, par. 0040 with vs without).
The stock status parameter comprises appearance of material (par. 0037; level; existence of).
The material information includes at least one of the following information: unit material type (par. 0040), quantity (par. 0035), weight (par. 0036), pretreatment method (par. 0037; cooking station or preprocessing station).
The unit material has an identifiable mark that matches the material information corresponding to the unit material (par. 0036).
The apparatus further comprising a cooking status detector configured to detect at least one cooking condition parameter of the unit material being processed in the at least one cooking device (par. 0040; message sent on completion).
Further comprising a cooking status controller configured to control at least one cooking condition parameter in the at least one cooking device within a predetermined range (par. 0039; cook vs not; temperature vs over temperature).
The at least one cooking condition parameter comprises temperature (par. 0039).


Response to Arguments
	With respect to applicants urging Buehler is silent to “detecting the corresponding information possessed the unity material itself”.  It is noted the claims require the control device acquiring the material information, and not detecting specific material attributes.  
	Importantly the ID is specific to recognize and provide both type and amount information.
Thus with respect to applicants urgings of “detecting” of the unit material itself, and thus in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In the instant case Buehler teaches acquiring and detecting material information specific to both quantity, and ingredient type, i.e. liquid, viscous and dry ingredients each with their own same taught ID for providing the control device type and quantity of the unit material (par. 0303, 0314, 0139, 0210).
With respect to applicants urging Buehler is silent to “directly” transferring the ingredients, it is initially noted the claims are not limited to such and are open to intermediate steps relative any time between the holding and cooking. with respect to applicants urgings of “directly transfer” and thus in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. directly transfer), is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	However and importantly Buehler a primary manipulator to and more specifically
 “The primary manipulator is the central apparatus to accomplish most non-cooking tasks in the FPS. It performs the manipulation of the food including the removal of ingredients from the storage area, their placement on the cooking surface, and movement of the food being cooked including mixing, stirring, turning, etc. The manipulator may also be utilized to place cooked foods into the storage area for later consumption and to clean its tool attachments, the cooking surface, and various other components of the device”.
	With respect to applicants urging Roy is silent to “detecting the corresponding information possessed by the unity material itself”, it is initially noted the claims are open “to acquire the material information of the unit material” and thus with respect to applicants urgings of “detecting” of the unit material itself, and thus in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Similarly in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dividing the ingredients into several items) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Similarly, with respect to applicants urgings of “directly transfer” and thus in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. directly transfer), is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/             Primary Examiner, Art Unit 1792